     Case: 1:18-cv-08173 Document #: 37 Filed: 05/01/19 Page 1 of 1 PageID #:93



                                 U.S. DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

FAZLUR MAHAMMAD,                               )
                                               )
                   Plaintiff,                  )
                                               ) Case Number: 18-cv-08173
       v.                                      )
                                               ) Judge John Robert Blakey
PROSOFT TECHNOLOGY GROUP, INC.,                )
and INTELLIPEOPLE, INC. d/b/a                  )
KELLTON TECH SOLUTIONS, INC.,                  )
                                               )
                 Defendants.                   )

    RULE 41(a)(1)(A)(ii) JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       NOW COME the parties, by and between the undersigned counsel of record for Plaintiff

and undersigned counsel of record for Defendants, and pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, jointly stipulate that this matter be dismissed with prejudice,

each party to bear their own fees and costs.

s/ Andrew J. Burkavage                              /s/Brian K. Jackson (by consent)
Andrew J. Burkavage                                 Brian K. Jackson
Salvi, Schostok & Pritchard P.C.                    Laner Muchin, Ltd.
161 North Clark, Suite 4700                         515 North State Street, Suite 2800
Chicago, Illinois 6061                              Chicago, Illinois 60654
(312) 372-1227                                      (312) 467-9800
aburkavage@salvilaw.com                             bjackson@lanermuchin.com

Attorney for Plaintiff                              Attorney for Defendants
